Citation Nr: 0104532	
Decision Date: 02/14/01    Archive Date: 02/20/01	

DOCKET NO.  99-25 337	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for a left knee 
disability, secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from August 1961 to August 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  A November 1997 Board decision found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a low back disability.

2.  Evidence received since the November 1997 Board decision 
is new and bears directly and substantially on the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the claim for service 
connection for a low back disability. 


CONCLUSION OF LAW

The November 1997 Board decision is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for a low back disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A November 1997 Board decision held that new and material 
evidence had not been submitted to reopen a claim of service 
connection for a low back disability.  The veteran is now 
seeking to reopen his claim for service connection for a low 
back disability.  With respect to this claim, the Board 
finds, as discussed below, that he has submitted new and 
material evidence.  

The evidence of record prior to the November 1997 Board 
decision included service medical records and private 
treatment records.  The service medical records do not 
reflect complaint or finding with respect to the veteran's 
low back.  Private treatment records, dated in December 1962, 
reflect that the veteran reported various complaints, 
including a 10-day history of low back discomfort with 
radiation into the thigh.  The impression included 
lumbosacral strain.  X-rays were normal.  Private treatment 
records, dated in September and October 1963, reflect that 
the veteran had a herniated disc and he underwent a lumbar 
laminectomy.  Private treatment records, dated in October 
1967, reflect that the veteran again underwent surgery for a 
herniated disc.  Reports of July 1994 VA X-rays and 
examination reflect that the veteran had diffuse 
osteoarthritis involving the entire lumbar spine.  

The November 1997 Board decision noted that the veteran's 
original claim for service connection for a low back disorder 
was denied by a RO decision in March 1979 that was predicated 
on a finding that the evidence did not establish a 
relationship between the veteran's low back disability and 
his active service.  The Board concluded that the evidence 
continued to fail to indicate any relationship between the 
veteran's low back disability and his active service.  

Subsequent to the November 1997 Board decision, the report of 
a November 1998 VA examination indicates the examiner's 
belief that the veteran's degenerative disc disease with 
laminectomy and disc surgery were related to injuries the 
veteran sustained during his active service.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When a veteran 
served ninety (90) days or more during a period of war or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed.Cir. 1998), it was noted that 
while "not every piece of new evidence is 'material'; we are 
concerned, however, that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
it's rating decision."  Considering this, the Board concludes 
that the new medical evidence indicating a relationship 
between the veteran's low back disability and incidents that 
he reports occurred during his active service contributes "to 
a more complete picture of the circumstances surrounding the 
origin of" any currently manifested low back disability.  Id.  
Therefore, new and material evidence has been submitted and 
the claim is reopened.  38 U.S.C.A. § 5108. 



ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for a low back disability 
is reopened.  To this extent only, the appeal with respect to 
this issue is granted.  


REMAND

The claim for service connection for a right hip disability 
was denied on the basis that it was not well grounded.  There 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The report of an August 1998 VA orthopedic examination does 
not indicate that the examiner had access to the veteran's 
claims file at the time of the exam.  Further, the 
examination report indicates that the veteran had a total 
knee arthroplasty performed on June 30, 1997.  It does not 
appear that records relating to the left total knee 
arthroplasty are associated with the record on appeal.  The 
report of a November 1998 VA orthopedic examination does not 
indicate that the examiner had access to the veteran's claims 
file at the time of the examination.  While it does reflect 
that the examiner was familiar with some of the history 
relating to the veteran's medical care, it indicates that he 
underwent laminectomy and disc surgery in 1962.  The record 
does not indicate that the laminectomy and disc surgery were 
accomplished until 1963.  

During the veteran's personal hearing in March 2000, the 
veteran testified that he received current medical care from 
a Dr. Tyman, whose name and address are set forth on pages 9 
and 10 of the transcript of that hearing.  Records relating 
to this care have not been associated with the record on 
appeal.  In light of the above, the appeal is REMANDED to the 
RO for the following:

1.  The RO should contact the veteran and 
his representative and inquire as to the 
name and address of the health care 
provider who accomplished the veteran's 
total left knee arthroplasty, as well as 
the complete name and address for Dr. 
Tyman.  After obtaining any necessary 
authorization, the RO should contact the 
identified health care providers and 
request copies of all records relating to 
any treatment of the veteran for his 
knees, right hip, and low back that have 
not been previously obtained.

2.  Then, the veteran should be afforded 
a VA orthopedic examination by a board-
certified specialist, if available, to 
determine the etiology of any currently 
manifested low back, right hip, and left 
knee disabilities.  All necessary tests 
and studies should be accomplished and 
all clinical manifestations reported in 
detail.  The veteran's claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that a review of the claims file 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any currently manifested low back or 
right hip disability existed during the 
veteran's active service; whether it is 
at least as likely as not that arthritis 
of the low back or right hip existed 
within one year of discharge from his 
active service; whether it is at least as 
likely as not that any currently 
manifested low back or right hip 
disability are related to his active 
service; and whether it is at least as 
likely as not that any currently 
manifested left knee disability is 
proximately due to or the result of, or 
been chronically worsened by, the 
veteran's service-connected right knee 
disability.  A complete rationale for all 
opinions offered should be provided.  

3.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
issues on appeal.  

4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 



